TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 28, 2018



                                      NO. 03-17-00800-CV


                               Jeffrey Allan Arbogust, Appellant

                                                  v.

                                  Kathleen J. Graham, Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 31, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for further proceedings. Appellee shall pay all costs relating to this appeal, both

in this Court and the court below.